DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S. Patent Application Publication 2015/0303464) and further in view of Nakazato et al. (EP 1067612) and Taguchi et al. (U.S. Patent Application Publication 2016/0133910).
Regarding claims 1-2 and 4, Watanabe teaches an electrode for a non-aqueous electrolyte secondary battery (paragraph [0051]), comprising:
a current collector (paragraph [0051]); and
an electrode active material layer arranged on a surface of the current collector (paragraph [0051]),
wherein the electrode active material includes an electrode active material and a binder formed of polyvinylidene fluoride (PVdF) (paragraph [0066]),
wherein, the negative electrode active material further includes a conductive aid (i.e., electrically-conductive auxiliary agent) (paragraph [0069]) and
the polyvinylidene fluoride (PVdF) is included in the range of 0.35 to 27.1% by volume (i.e., 0.15 to 15 mass% ) (see calculations below) (paragraph [0067). 

    PNG
    media_image1.png
    138
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    138
    754
    media_image2.png
    Greyscale


Watanabe teaches the electrode includes an electrode active material (e.g., LiNiO2 which has known specific gravity1 of 4.62g/cm3), the PVdF binder (with known specific gravity2 of 1.78g/cm3), and a conductive aid (e.g., carbon black with known specific gravity3 of 2.0g/cm3). The percentage by volume can be calculated from the percentage by mass by the relationship of density=mass/volume. The above table show the conversion from known data and content disclosed in Watanabe (see paragraphs [0057]-[0071]) in proportion to all the components present in the electrode. As such, the results shown are with respect to the total volume of the electrode in the electrode active material layer.  While Watanabe teaches the components quantities in % by mass, it is noted that in common usage, the mass of an component is often referred to as its weight because gravity is constant on Earth4. It is known that mass is a measure of how much matter an object has while weight is a measure of the amount of force brought to bear on an object by gravitational force. One can convert weight of a component to mass by the formula M = W/G (Newton’s Second Law) where G is the constant of acceleration of gravity on Earth (9.8m/s2). Since the components of Watanabe are expressed in % by mass (% mass = mcomponent/mtotal x100), the conversion factors are cancelled when changing the quantity in weight to the mass units. Therefore, there is equivalency in mass% and weight%. 
	Watanabe does not explicitly teaches the specifics of the PVdF being non-crystallized.
	Nakazato, also related to an electrode (abstract), teaches a crystalline PVdF binder would causes cracks in the electrode by bending test and thereby rising a problem in flexibility (paragraph [0007], [0067], [0017]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the binder of Watanabe to include a non-crystallized PVdF as suggested by Nakazato, in order to suppress or decrease cracks generation in the electrode. 
	As to the limitation “being used for a non-aqueous electrolyte secondary battery having a liquid volume coefficient of 1.4 or more”, such is directed to the intended use of the battery and as provided in MPEP 2114, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art teaches the structural limitations of the claim. Nonetheless, additional guidance is provided below.
	Taguchi, directed to a battery (abstract), teaches a liquid volume coefficient of 1.1 to 1.6 for the secondary battery in order to prevent quick corrosion of the terminal of the battery (paragraph [0036], [0039]). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing dated of the claimed invention to modify the battery of Watanabe to have a liquid volume coefficient of 1.1 and 1.6 as taught by Taguchi in order to prevent quick corrosion of the battery terminal. 
It is noted that the above references differ in the exact same ranges of % by volume and liquid volume coefficient as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the ranges in the references overlap the instant claimed ranges and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).       
Regarding claim 3, Watanabe teaches a thickness of the electrode active material is 1 to 500 µm (paragraph [0165]). It is noted that the Watanabe differ in the thickness range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness in Watanabe overlap the instant claimed thickness range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

  Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamamoto et al. (U.S. Patent Application Publication 2015/0311517).
Nishikawa et al. (U.S. Patent Application Publication 2013/0095365). Amorphous PVdF (paragraph [0030]).
Lihari et al. (U.S. Patent Application Publication 2013/0189602).
Jang et al. (U.S. Patent Application Publication 2007/0154787).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 LiNiO2 Crystal Structure - SpringerMaterials
        2 Polyvinylidene Fluoride (PVDF) Plastic: Material Properties & Other Info (specialchem.com)
        3 Carbon Black N220 N330 N550 N660 (hnwinchem.com)
        4 https://sciencenotes.org/mass-vs-weight-the-difference-between-mass-and-weight/